As filed with the Securities and Exchange Commission on March 26, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Positron Corporation (Exact name of registrant as specified in its charter) Texas (State of Incorporation) 76-0083622 (I.R.S. Employer Identification No.) 7715 Loma Court, Suite A Fishers, Indiana 46038 (Address of principal executive offices) 2010 Stock Option Plan (Full title of the plans) Patrick Rooney Chairman 7715 Loma Court, Suite A Fishers, Indiana 46038 (Name, Address and Telephone Number of Agent For Service) Copies to: Peter Campitiello, Esq. Tarter Krinsky & Drogin LLP 1350 Broadway New York, New York 10018 Phone: (212) 216-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share (2
